Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Upon consideration of the amended drawings and specification, all previous objections thereto are hereby withdrawn, with the exception of the objection for failing to include plunger drive 54 in the drawings. This objection does not appear to be addressed in the amendment, so this drawing objection is maintained.
	The cancellation of Claims 1-20 renders all previous objections and rejections thereto moot.

Response to Arguments
Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. On pages 11-12 of the Remarks, the Applicant provides the location of support in the original disclosure for the newly added claims and asserts that the subject matter thereof is patentable, but does not discuss the amended claim language in the context of the prior art of record to show how it is patentably distinct therefrom. Upon consideration of the prior art of record, Examiner has found that, although DE 19621391 to Mohr, which was previously relied upon for rejecting Claims 1-9 and 17-22 under 35 U.S.C. 102(a)(1), does not disclose or teach all of the limitations of the new claims, its US counterpart, US 6,105,353 to Mohr et al., which was cited but not relied upon in the previous Office action, in combination with the other prior art of record, does in fact disclose or teach all of the limitations of the newly-added claims, as will be discussed in detail below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a brake mechanism…to deter rotation of the ring gear and to assist increasing rotational speed of the flywheel during start-up” in Claims 23, 24, 28, 29, and 31.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 21 and 26, the limitations “the auxiliary motor” in line 11 (Claim 21) and line 10 (Claim 26) and “the compression phase [of the plunger]” in line 13 (Claim 21) and line 12 (Claim 26) do not have antecedent basis in the claims.
Regarding Claims 22, 24, 27, and 29, the scope of the limitation “an auxiliary motor engaging the input gear at a position radially inward of the ring gear” is unclear. Is this auxiliary motor meant to be the same as that of Claim 21 (from which Claims 22 and 24 depend) and of Claim 26 (from which Claims 27 and 29 depend) which is configured to reverse the direction of rotation of the ring gear to maintain substantially constant speeds of the LSB drive line and the plunger crank, or is it meant to be a separate, additional auxiliary motor? For examination purposes, the former interpretation will be assumed.
Regarding Claims 23, 24, 28, 29, and 31, the limitation “a brake mechanism…to deter rotation of the ring gear and to assist increasing rotational speed of the flywheel during start-up” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Examiner notes that the specification merely discusses the brake mechanism in terms of its functions (i.e. deterring rotation of the ring gear and speeding up/slowing down the flywheel during start-up/shutdown) and its engagement with other components of the torque smoothing apparatus, and does not provide any corresponding structure with which these functions/engagements may be performed/achieved. Additionally, Figures 3 and 8 depict brake mechanisms 118 and 166 as a box with a label, which is not a sufficient structure. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claims so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claims, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 25 is rejected by virtue of its dependence upon Claim 21, and Claim 30 is rejected by virtue of its dependence upon Claim 26.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-22, 25-27, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohr et al., hereinafter Mohr (US 6,105,353). 
Regarding Claim 21, Mohr discloses (Figures 1 and 2) a torque smoothing apparatus (assembly of flywheel 18 and transmission block 19) utilized with a large square baler (LSB) (baler 1) including an LSB drive line (main drive shaft 15) attachable to a power takeoff (PTO) of a work vehicle (column 2 lines 1-4; PTO shaft is linked to main drive shaft 15 via cardan shaft 17, gears 8/9, and the planetary summing transmission), the LSB drive line connected to a plunger crank (crank unit 4) driving reciprocation of a plunger (pressing piston 5) within a bale chamber (pressing passage 2), the torque smoothing apparatus comprising: a planetary gear train (Abstract line 6: “planetary summing transmission”) including a sun gear (sun gear 11), a ring gear (toothed ring 16’), and a planetary carrier (planetary carrier 14 with planetary gears 13), the ring gear supported on the LSB drive line via a bearing (column 4 lines 18-19, 23-24; toothed ring 16’ is fixed to hollow shaft 16, which is supported on main drive shaft 15 via bearings), and the planetary carrier fixedly connected to the LSB drive line (column 4 lines 15-17; planet carrier 14 is rigidly, i.e. fixedly, coupled to main drive shaft 15); a flywheel (flywheel 18) supported on the LSB drive line via a bearing (column 3 lines 36-40 and 50-53, column 4 lines 23-24; flywheel 18 is operatively connected to main drive shaft 15 via cardan shaft 17, gears 8/9, and hollow shaft 10, the latter of which is supported on main drive shaft 15 via bearings), the flywheel fixedly connected to the sun gear (column 3 lines 36-40 and 50-55; flywheel 18 is fixedly connected to sun gear 11 via cardan shaft 17, bevel gears 8/9, and hollow shaft 10); an input gear (bevel gear 8) fixedly connected to the ring gear; and a controller (control electronic system 26) connected to the auxiliary motor (second drive 24), the controller configured to command the auxiliary motor to reverse a first direction of rotation of the ring gear to an opposing second direction of rotation during the compression phase of the plunger and then reverse the second direction of rotation of the ring gear back to the first direction of the rotation after the compression phase (column 4 lines 56-62: the second drive 24 can be run in a first direction of rotation and can be reversed to run in an opposing second direction of rotation; since the output of the second drive is connected to toothed ring 16’ via gear wheel 22, the ring gear is also driven to rotate in a first direction and reversed to an opposing second direction) to maintain a substantially constant speed of the LSB drive line and a substantially constant speed of the plunger crank (column 1 lines 47-49, column 4 lines 35-45: the speed of main drive shaft 15 is monitored and maintained at a constant speed; since crank unit 4 is operatively coupled to main drive shaft 15, it will maintain a constant speed as well).
Examiner note: regarding the limitation “the controller configured to command the auxiliary motor to reverse a first direction of rotation of the ring gear to an opposing second direction of rotation during the compression phase of the plunger and then reverse the second direction of rotation of the ring gear back to the first direction of the rotation after the compression phase”, Mohr is silent to the timing of the reversing of the direction of rotation of the ring gear relative to the movement of the plunger. However, this limitation is considered to be a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). Since the controller is capable of commanding the auxiliary motor to reverse the direction of rotation during/after the compression phase of the plunger, this limitation is met.
Regarding Claim 22, Mohr discloses (Figure 2) an auxiliary motor (second drive 24) engaging the input gear (bevel gear 8) at a position radially inward of the ring gear (toothed ring 16’). Examiner note: the claim as set forth does not mandate that the auxiliary motor directly engages the input gear, so this limitation of the claim is met (second drive 24 indirectly engages bevel gear 8 via gear 22, the planetary summing transmission, hollow shaft 10, and gear 9).
Regarding Claim 25, Mohr discloses (Figure 2) the controller (control electronic system 26) is configured to command the auxiliary motor (second drive 24) to maintain a substantially constant load on an engine of the work vehicle (column 2 lines 1-4, column 3 lines 35-38, column 4 lines 51-53, and column 1 lines 47-49: the vehicle engine drives the baler via the PTO and cardan shaft 17, which is equipped with flywheel 18 to compensate for fluctuating loads, and the speed of the PTO is monitored and controlled by the control electronic system 26 such that it remains constant; constant speed of the PTO and torque compensation from the flywheel implies a substantially constant load on the engine of the vehicle).
Regarding Claim 26, Mohr discloses (Figures 1 and 2) a large square baler (LSB) (baler 1), comprising: an LSB drive line (main drive shaft 15) attachable to a power takeoff (PTO) of a work vehicle (column 2 lines 1-4; PTO shaft is linked to main drive shaft 15 via cardan shaft 17, gears 8/9, and the planetary summing transmission ); a plunger crank (crank unit 4) driving reciprocation of a plunger (pressing piston 5) within a bale chamber (pressing passage 2); a planetary gear train (Abstract line 6: “planetary summing transmission”) including a sun gear (sun gear 11), a ring gear (toothed ring 16’), and a planetary carrier (planetary carrier 14 with planetary gears 13), the ring gear supported on the LSB drive line via a bearing (column 4 lines 18-19, 23-24; toothed ring 16’ is fixed to hollow shaft 16, which is supported on main drive shaft 15 via bearings), and the planetary carrier fixedly connected to the LSB drive line (column 4 lines 15-17; planet carrier 14 is rigidly, i.e. fixedly, coupled to main drive shaft 15); a flywheel (flywheel 18) supported on the LSB drive line via a bearing (column 3 lines 36-40 and 50-53, column 4 lines 23-24; flywheel 18 is operatively connected to main drive shaft 15 via cardan shaft 17, gears 8/9, and hollow shaft 10, the latter of which is supported on main drive shaft 15 via bearings), the flywheel fixedly connected to the sun gear (column 3 lines 36-40 and 50-55; flywheel 18 is fixedly connected to sun gear 11 via cardan shaft 17, bevel gears 8/9, and hollow shaft 10); an input gear (bevel gear 8) fixedly connected to the ring gear; and a controller (control electronic system 26) connected to the auxiliary motor (second drive 24), the controller configured to command the auxiliary motor to reverse a first direction of rotation of the ring gear to an opposing second direction of rotation during the compression phase of the plunger and then reverse the second direction of rotation of the ring gear back to the first direction of the rotation after the compression phase (column 4 lines 56-62: the second drive 24 can be run in a first direction of rotation and can be reversed to run in an opposing second direction of rotation; since the output of the second drive is connected to toothed ring 16’ via gear wheel 22, the ring gear is also driven to rotate in a first direction and reversed to an opposing second direction) to maintain a substantially constant speed of the LSB drive line and a substantially constant speed of the plunger crank (column 1 lines 47-49, column 4 lines 35-45: the speed of main drive shaft 15 is monitored and maintained at a constant speed; since crank unit 4 is operatively coupled to main drive shaft 15, it will maintain a constant speed as well).
Examiner note: regarding the limitation “the controller configured to command the auxiliary motor to reverse a first direction of rotation of the ring gear to an opposing second direction of rotation during the compression phase of the plunger and then reverse the second direction of rotation of the ring gear back to the first direction of the rotation after the compression phase”, Mohr is silent to the timing of the reversing of the direction of rotation of the ring gear relative to the movement of the plunger. However, this limitation is considered to be a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). Since the controller is capable of commanding the auxiliary motor to reverse the direction of rotation during/after the compression phase of the plunger, this limitation is met.
Regarding Claim 27, Mohr discloses (Figure 2) an auxiliary motor (second drive 24) engaging the input gear (bevel gear 8) at a position radially inward of the ring gear (toothed ring 16’). Examiner note: the claim as set forth does not mandate that the auxiliary motor directly engages the input gear, so this limitation of the claim is met (second drive 24 indirectly engages bevel gear 8 via gear 22, the planetary summing gear, hollow shaft 10, and gear 9).
Regarding Claim 30, Mohr discloses (Figure 2) the controller (control electronics 26) is configured to command the auxiliary motor (second drive 24) to maintain a substantially constant load on an engine of the work vehicle (column 2 lines 1-4, column 3 lines 35-38, column 4 lines 51-53, and column 1 lines 47-49: the vehicle engine drives the baler via the PTO and cardan shaft 17, which is equipped with flywheel 18 to compensate for fluctuating loads, and the speed of the PTO is monitored and controlled by the control electronic system 26 such that it remains constant; constant speed of the PTO and torque compensation from the flywheel implies a substantially constant load on the engine of the vehicle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 23-24 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Mohr as applied to Claims 21 and 26, respectively, above and further in view of Bonte et al., hereinafter Bonte (US 9,730,391).
Regarding Claims 23 and 24, Mohr is silent to a brake mechanism, but states that the torque smoothing apparatus can be supplemented with further features without deviating from the scope of the invention ([0015] lines 2-5). Bonte teaches (Figure 8) a drive line having a flywheel (flywheel 2) for a large square baler (baler 70), the drive line comprising a brake mechanism (disc brake system having brake disc 41 and brake caliper 51) selectively engaged to deter rotation of the gear connected to an auxiliary motor (gear wheel 57 connected to auxiliary motor 5; column 8 lines 1-4: brake disc 41 engages with gear wheel 57 via its toothed outer rim 59, so when the brake disc is stopped by engaging the disc brake system, rotation of gear wheel 57 will be deterred) and to assist increasing rotational speed of the flywheel during start-up (column 7 lines 41-46; toothed rim 59 of brake disk 41 interacts with auxiliary motor 5 to provide extra torque to flywheel 2, i.e. assist increasing rotational speed, during start-up). The brake mechanism is beneficial because it allows for faster shutoff of the baler due to the flywheel being stopped more quickly, and thus overall safer operation of the baler (column 7 lines 34-36), in addition to the faster start-up from increasing the rotational speed of the flywheel. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the torque smoothing apparatus disclosed by Mohr such that it further comprises a brake mechanism selectively engaged to deter rotation of the gear connected to the auxiliary motor, i.e. the ring gear, and to assist increasing rotational speed of the flywheel during start-up, as taught by Bonte, in order to provide faster start-up and shutoff, as well as safer operation of the baler.
Further regarding Claim 24, Mohr discloses (Figure 2) an auxiliary motor (second drive 24) engaging the input gear (bevel gear 8) at a position radially inward of the ring gear (toothed ring 16’). Examiner note: the claim as set forth does not mandate the auxiliary motor directly engages the input gear, so this limitation of the claim is met (second drive 24 indirectly engages bevel gear 8 via gear 22, the planetary summing gear, hollow shaft 10, and bevel gear 9).
Regarding Claims 28 and 29, Mohr is silent to a brake mechanism, but states that the torque smoothing apparatus can be supplemented with further features without deviating from the scope of the invention ([0015] lines 2-5). Bonte teaches (Figure 8) a drive line having a flywheel (flywheel 2) for a large square baler (baler 70), the drive line comprising a brake mechanism (disc brake system having brake disc 41 and brake caliper 51) selectively engaged to deter rotation of the gear connected to an auxiliary motor (gear wheel 57 connected to auxiliary motor 5; column 8 lines 1-4: brake disc 41 engages with gear wheel 57 via its toothed outer rim 59, so when the brake disc is stopped by engaging the disc brake system, rotation of gear wheel 57 will be deterred) and to assist increasing rotational speed of the flywheel during start-up (column 7 lines 41-46; toothed rim 59 of brake disk 41 interacts with auxiliary motor 5 to provide extra torque to flywheel 2, i.e. assist increasing rotational speed, during start-up). The brake mechanism is beneficial because it allows for faster shutoff of the baler due to the flywheel being stopped more quickly, and thus overall safer operation of the baler (column 7 lines 34-36), in addition to the faster start-up from increasing the rotational speed of the flywheel. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the large square baler disclosed by Mohr such that it further comprises a brake mechanism selectively engaged to deter rotation of the gear connected to the auxiliary motor, i.e. the ring gear, and to assist increasing rotational speed of the flywheel during start-up, as taught by Bonte, in order to provide faster start-up and shutoff, as well as safer operation of the baler.
Further regarding Claim 29, Mohr discloses (Figure 2) an auxiliary motor (second drive 24) engaging the input gear (bevel gear 8) at a position radially inward of the ring gear (toothed ring 16’). Examiner note: the claim as set forth does not mandate the auxiliary motor directly engages the input gear, so this limitation of the claim is met (second drive 24 indirectly engages bevel gear 8 via gear 22, the planetary summing gear, hollow shaft 10, and bevel gear 9).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Mohr et al., hereinafter Mohr (US 6,105,353) in view of Bonte et al., hereinafter Bonte (US 9,730,391).
Regarding Claim 31, Mohr discloses (Figures 1 and 2) a large square baler (LSB) (baler 1), comprising: an LSB drive line (main drive shaft 15) attachable to a power takeoff (PTO) of a work vehicle (column 2 lines 1-4; PTO shaft is linked to main drive shaft 15 via cardan shaft 17, gears 8/9, and the planetary summing transmission ); a plunger crank (crank unit 4) driving reciprocation of a plunger (pressing piston 5) within a bale chamber (pressing passage 2); a planetary gear train (Abstract line 6: “planetary summing transmission”) including a sun gear (sun gear 11), a ring gear (toothed ring 16’), and a planetary carrier (planetary carrier 14 with planetary gears 13), the ring gear supported on the LSB drive line via a bearing (column 4 lines 18-19, 23-24; toothed ring 16’ is fixed to hollow shaft 16, which is supported on main drive shaft 15 via bearings), and the planetary carrier fixedly connected to the LSB drive line (column 4 lines 15-17; planet carrier 14 is rigidly, i.e. fixedly, coupled to main drive shaft 15); a flywheel (flywheel 18) supported on the LSB drive line via a bearing (column 3 lines 36-40 and 50-53, column 4 lines 23-24; flywheel 18 is operatively connected to main drive shaft 15 via cardan shaft 17, gears 8/9, and hollow shaft 10, the latter of which is supported on main drive shaft 15 via bearings), the flywheel fixedly connected to the sun gear (column 3 lines 36-40 and 50-55; flywheel 18 is fixedly connected to sun gear 11 via cardan shaft 17, bevel gears 8/9, and hollow shaft 10); an input gear (bevel gear 8) fixedly connected to the ring gear; an auxiliary motor (second drive 24) engaging the input gear at a position radially inward of the ring gear (Figure 2 shows second drive 24 indirectly engages bevel gear 8 via gear 22, the planetary summing transmission, hollow shaft 10, and gear 9); and a controller (control electronic system 26) connected to the auxiliary motor, the controller configured to command the auxiliary motor to reverse a first direction of rotation of the ring gear to an opposing second direction of rotation during the compression phase of the plunger and then reverse the second direction of rotation of the ring gear back to the first direction of the rotation after the compression phase (column 4 lines 56-62: the second drive 24 can be run in a first direction of rotation and can be reversed to run in an opposing second direction of rotation; since the output of the second drive is connected to toothed ring 16’ via gear wheel 22, the ring gear is also driven to rotate in a first direction and reversed to an opposing second direction) to maintain a substantially constant speed of the LSB drive line and a substantially constant speed of the plunger crank (column 1 lines 47-49, column 4 lines 35-45: the speed of main drive shaft 15 is monitored and maintained at a constant speed; since crank unit 4 is operatively coupled to main drive shaft 15, it will maintain a constant speed as well) and a substantially constant load on an engine of the work vehicle (column 2 lines 1-4, column 3 lines 35-38, column 4 lines 51-53, and column 1 lines 47-49: the vehicle engine drives the baler via the PTO and cardan shaft 17, which is equipped with flywheel 18 to compensate for fluctuating loads, and the speed of the PTO is monitored and controlled by the control electronic system 26 such that it remains constant; constant speed of the PTO and torque compensation from the flywheel implies a substantially constant load on the engine of the vehicle).
Examiner note: regarding the limitation “the controller configured to command the auxiliary motor to reverse a first direction of rotation of the ring gear to an opposing second direction of rotation during the compression phase of the plunger and then reverse the second direction of rotation of the ring gear back to the first direction of the rotation after the compression phase”, Mohr is silent to the timing of the reversing of the direction of rotation of the ring gear relative to the movement of the plunger. However, this limitation is considered to be a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). Since the controller is capable of commanding the auxiliary motor to reverse the direction of rotation during/after the compression phase of the plunger, this limitation is met.
Mohr is silent to a brake mechanism, but states that the torque smoothing apparatus can be supplemented with further features without deviating from the scope of the invention ([0015] lines 2-5). Bonte teaches (Figure 8) a drive line having a flywheel (flywheel 2) for a large square baler (baler 70), the drive line comprising a brake mechanism (disc brake system having brake disc 41 and brake caliper 51) selectively engaged to deter rotation of the gear connected to an auxiliary motor (gear wheel 57 connected to auxiliary motor 5; column 8 lines 1-4: brake disc 41 engages with gear wheel 57 via its toothed outer rim 59, so when the brake disc is stopped by engaging the disc brake system, rotation of gear wheel 57 will be deterred) and to assist increasing rotational speed of the flywheel during start-up (column 7 lines 41-46; toothed rim 59 of brake disk 41 interacts with auxiliary motor 5 to provide extra torque to flywheel 2, i.e. assist increasing rotational speed, during start-up). The brake mechanism is beneficial because it allows for faster shutoff of the baler due to the flywheel being stopped more quickly, and thus overall safer operation of the baler (column 7 lines 34-36), in addition to the faster start-up from increasing the rotational speed of the flywheel. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the large square baler disclosed by Mohr such that it further comprises a brake mechanism selectively engaged to deter rotation of the gear connected to the auxiliary motor, i.e. the ring gear, and to assist increasing rotational speed of the flywheel during start-up, as taught by Bonte, in order to provide faster start-up and shutoff, as well as safer operation of the baler.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/             Examiner, Art Unit 3725        

/SHELLEY M SELF/             Supervisory Patent Examiner, Art Unit 3725